 Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 1 of 40 PageID #:20055




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


 UNITED STATES SECURITIES                   )
 AND EXCHANGE COMMISSION,                   )
                                            )
                     Plaintiff,             )    Civil Action No. 18-cv-5587
                                            )
       v.                                   )    Hon. John Z. Lee
                                            )
 EQUITYBUILD, INC.,                         )    Magistrate Judge Young B. Kim
 EQUITYBUILD FINANCE, LLC,                  )
 JEROME H. COHEN, and SHAUN                 )
 D. COHEN,                                  )
                                            )
                     Defendants.            )



                            JOINT STATUS REPORT

      The undersigned counsel for the Receiver, for certain of the Institutional

Lenders, for certain of the Investor Lenders, and for the SEC submit the following

joint status report in advance of the January 29, 2021 hearing pursuant to the

Court’s Order (Dkt. No. 915).

      A. Balance of Claims Process

      The parties hereto have prepared the attached Claims Process Outline

(Exhibit A) to provide input to the Court on the proposed process for the resolution

of the claims submitted in this matter (the “Claims Process”). This submission is

based on the Court’s rulings to date with respect to the Receiver’s motion for

approval of process for resolution of disputed claims. (Dkt. No. 638)
    Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 2 of 40 PageID #:20056




        The Institutional Lenders continue to object to the Claims Process adopted by

the Court, and reassert their objections thereto as previously submitted to the

Court. By providing their input in this Joint Report, no party waives any argument

or objection it may have with respect to the Claims Process. The Parties also

reserve their right to seek modification of the Claims Process based on

developments in the litigation of the Claims Process Groups.

        Additionally, the parties disagree about the scope of the Claims Process.

        Receiver’s Position: The Receiver understands that the Court has

determined that the Claims Process will involve all claims submitted against the

Receivership Estate and all other issues with regard to the properties in the

Estate.1 As such, the Receiver is of the view that all claims and properties will be

part of the claims review process (including the few properties that do not have



1 See 7/15/2020 Tr., at 45:8-13 (“So, in the end, I think we’re all in agreement
that all issues with regard to a property should be resolved during the
claims process, including any issues with regard to fraudulent transfer,
inquiry notice. Whatever issues there are, I want it all resolved when
the property is up for adjudication during this claims process.”) The Court
has expressly stated that even when there are no competing liens, if there are other
issues that remain to be resolved, they will be addressed in the claims process. (Dkt.
No. 676, at 6 n.2 (“Though there are no competing mortgages for four of the
properties at issue, ... the Court is persuaded that, with respect to these
properties, “other issues remain to be resolved during the initiated claims
resolution process, including without limitation the alleged balance due in
connection with the corresponding loan, the propriety of all of the
component amounts of the claims asserted, and the entitlement of the
Receiver to an administrative lien on a portion of the proceeds, if
warranted.”) (internal citations omitted); see also Dkt. No. 800, at 12; Dkt. No.
790, at 3 & n.2)



                                           2
 Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 3 of 40 PageID #:20057




directly competing claims) and will allow the Receiver to review the legality,

validity, classification, amount, and priority of the claims against each of the

properties, take any necessary discovery, and address avoidance claims, all of which

may be decided in a single summary proceeding involving that property as part of a

singular claims process.

      The Receiver’s position is that the Institutional Lenders’ effort to limit the

Claims Process to disputed claims ignores the pronouncements of the Court, judicial

economy and efficiency, and fairness to other claimants. A comprehensive approach

to claims is necessary. That some claims will require different, less, or greater

consideration than others does not justify putting them on a separate track. The

record in this action shows that orderly, timely, cost-effective, and comprehensive

approach to claims is essential.

      As to the Institutional Lenders reference below to Docket No. 785, the

Receiver objects to those statements for the reasons set forth above, and further

directs the Court to his response in opposition to the Institutional Lenders’

“(Corrected) Motion for Priority Determination and for Turnover of Sale Proceeds,”

in which he fully sets forth the reasons why a separate process for the properties

addressed in the motion should be rejected. (Dkt. No. 806)

      Institutional Lenders’ Position. In contrast, the Institutional Lenders assert

that the Receiver’s motion contemplated a separate track for properties against




                                           3
    Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 4 of 40 PageID #:20058




which there were no competing claims (Dkt. No. 638, par. 232), contend that there is

no reason to involve such properties in the detailed process set forth in this Report

with respect to competing claims and thereby further delay the recovery by the

party holding such non-competing claim (be it Institutional or Investor Lender), and

understand that the Court has not ruled that they would be included in the Claims

Process, but instead directed the Institutional Lenders to raise their concerns with

the Receiver. However, because the Receiver insists on including non-competing

claims in the Claims Process, certain Institutional Lenders filed a motion seeking

the Court’s assistance in this regard, which remains pending. (Dkt. 785, 806, and

817). In this section, the Institutional Lenders merely have attempted to advise the

Court that their efforts with respect to Exhibit A focused on procedures for resolving

competing claims that are inapplicable to properties against which there are no

competing claims. The Institutional Lenders’ reserve their input regarding the

appropriate procedures for such non-compete properties pending the Court’s ruling

on the foregoing motion.

        Subject to the foregoing, where the undersigned parties were unable to reach

agreement on the Claims Process procedures, they set forth their respective




2 Dkt. No. 638, par. 23 reads as follows: “There are also a small number of
properties for which there may be no dispute as to the priority of the claimants’
secured interests and a number of properties encumbered exclusively by investor-
lender mortgages. The Receiver is evaluating the claims associated with those
properties and anticipates either filing a separate motion to address any issues that
the Receiver identifies with respect to the claims associated with those properties
and/or requesting a referral to the Magistrate Judge for settlement purposes to
address issues with those properties.”
                                          4
 Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 5 of 40 PageID #:20059




positions in the attached Exhibit A, and will be prepared to address them at the

status hearing on January 29, 2021.

      B. Standard Discovery Requests

      The parties further submit proposed revisions to the Standard Discovery to

Investors, specifically addressing Document Request No. 12 and Written Question

No. 17 (Exhibit B). By agreement, the prior Document Request No. 12 has been

split into two requests (Nos. 12 and 13), and there are no further objections to these

discovery requests.

      Additionally, the parties submit proposed revisions to the Standard Discovery

to Institutional Lenders (Exhibit C), in accordance with the Court’s ruling (Dkt.

No. 915) in relation to the Institutional Lender’s Motion for Protective Order (Dkt.

No. 866).

      C. Pending Motions

      For the Court’s convenience, the parties identify the motions that are

currently pending in this matter as follows:

            1. The remainder of Receiver’s Motion for Approval of Process for
               Resolution of Disputed Claims (Dkt 638; see Dkt. 863).

               Proposed Order directing the Receiver to distribute the claims
               documentation and setting forth an opt−out procedure regarding the
               agreed confidentiality order; and approving the retention of database
               vendors Axos, Avalon, CloudNine, and TeamWerks was provided to the
               Court on January 7, 2021.

            2. (Corrected) Motion for Priority Determination and Turnover of Sale
               Proceeds (Dkt. 785) filed 9/10/20, Receiver’s Opposition (Dkt. 806) filed
               10/02/20, and Reply (Dkt. 817) filed 10/14/20.




                                            5
 Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 6 of 40 PageID #:20060




         3. Receiver’s Tenth Sales Motion (Dkt. 809) filed 10/05/20, Objections
            (Dkt. 820) filed 10/21/20, granted in part on 10/30/20 (Dkts. 840, 842),
            SEC’s Reply (Dkt. 845) filed 11/2/20, Receiver’s Reply (Dkt. 858) filed
            11/6/20.

         4. Ventus Motion for Disbursement of Earnest Money (Dkt. 861) filed
            11/09/20, Receiver's Opposition (Dkt. 882) filed 11/23/20.

         5. Receiver’s Ninth Fee Application (Dkt. 885) filed 11/30/20, Objections
            (Dkt. 907) filed 12/15/20, SEC’s Reply (Dkt. 922) filed 1/7/21, Receiver’s
            Reply (Dkt. 923) filed 1/7/21.

         6. Receiver’s Consolidated Eleventh Sales Motion and Motion to Approve
            Use of Proceeds from Sales of Receivership Property (Dkt. 902) filed
            12/14/20, objections to Eleventh Sales Motion only (Dkt. 918) filed
            12/29/20, and Reply (Dkt. 921) filed 1/4/21.

            Proposed Order regarding the unobjected to Motion to Approve Use of
            Proceeds was provided to the Court on January 11, 2021.

Dated: January 22, 2021                            Respectfully submitted,

/s/ Michael Rachlis                  .            /s/ Benjamin J. Hanauer
Michael Rachlis                                   Benjamin J. Hanauer (hanauerb@sec.gov)
Jodi Rosen Wine                                   Timothy J. Stockwell (stockwellt@sec.gov)
Rachlis Duff & Peel, LLC                          175 West Jackson Blvd., Suite 1450
542 South Dearborn Street, Suite 900              Chicago, IL 60604
Chicago, IL 60605                                 Phone (312) 353-7390; Fax (312) 353-7398
Phone (312) 733-3950; Fax (312) 733-
3952                                              Attorneys for Plaintiff
mrachlis@rdaplaw.net                              U.S. Securities and Exchange Commission
jwine@rdaplaw.net

Attorneys for Kevin B. Duff, Receiver


/s/ Ronald Damashek                      .       /s/ Michael Gilman                      .
Ronald Damashek                                  Michael Gilman (6182779)
rdamashek@stahlcowen.com                         mgilman@dykema.com
Dickinson Wright PLLC                            Dykema Gossett PLLC
55 West Monroe Street, Suite 1200                10 S. Wacker Drive, Suite 2300
Chicago, IL 60603                                Chicago, IL 60606
Phone (312) 377-7858                             (312) 627-5675


                                             6
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 7 of 40 PageID #:20061




Counsel for Citibank N.A., as Trustee          Counsel for Federal Home Loan Mortgage
for the Registered Holders of Wells            Corporation Wilmington Trust, National
Fargo Commercial Mortgage Securities,          Association, as Trustee for the Registered
Inc., Multifamily Mortgage Pass-               Holders of Wells Fargo Commercial
Through Certificates, Series 2018-SB14;        Mortgage Trust 2014-LC16, Commercial
Midland Loan Services, a Division of           Mortgage Pass-Through Certificates, Series
PNC Bank, National Association;                2014-LC16; Wilmington Trust, National
Thorofare Asset Based Lending REIT             Association, as Trustee for the Registered
Fund IV, LLC; and Liberty EBCP, LLC            Holders of UBS Commercial Mortgage Trust
                                               2017-C1,Commercial Mortgage Pass-
                                               Through Certificates, Series 2017-C1;
/s/ Max A Stein                    .           Citibank N.A., as Trustee for the Registered
Max A. Stein (ARDC # 6275993)                  Holders of Wells Fargo Commercial
Lauren E. Dreifus (ARDC # 6317983)             Mortgage Securities, Inc., Multifamily
Boodell & Domanskis, LLC                       Mortgage Pass-Through Certificates, Series
One North Franklin, Suite 1200                 2018-SB48; Federal National Mortgage
Chicago, IL 60606                              Association; U.S. Bank National
mstein@boodlaw.com                             Association, as Trustee for the registered
ldreifus@boodlaw.com                           Holders of J.P. Morgan Chase Commercial
                                               Mortgage Securities Corp., Multifamily
Counsel for Bill Akins, Paul Applefield,       Mortgage Pass-Through Certificates, Series
Manuel Cadaval, Dana Cadaval, Jacob            2017-SB41;U.S. Bank National Association,
Cadaval, Joshua Lapin, Cadaval                 as Trustee for the registered Holders of J.P.
Investment Trust, Karl Deklotz, Deklotz        Morgan Chase Commercial Mortgage
Investment Properties, Pat Desantis,           Securities Corp., Multifamily Mortgage
Julie Farr-Barksdale, Joel Feingold,           Pass-Through Certificates, Series 2018-
Francisco Fernandez, Patricia E Gomes,         SB50;U.S. Bank National Association, as
RAVIN3, LLC, Longwood 11117, LLC,              Trustee for the registered Holders of J.P.
Roj Gupta, Amit Hammer, Conrad                 Morgan Chase Commercial Mortgage
Hanns, Robert Jennings, Cynthia                Securities Corp., Multifamily Mortgage
Jennings, Asbury R. Lockett, Richard           Pass-Through Certificates, Series 2017-
Lohrman, Mary Lohrman, Don                     SB30 Sabal TL1 LLC; Midland Loan
Minchow, Russ Moreland, Lori                   Services, a Division of PNC Bank, N.A. as
Moreland, Alan Schankman, Vicki                servicer for Wilmington Trust, N.A., as
Schankman, Knickerbocker                       Trustee for the Benefit of Corevest American
Investments, Coleman Scheuller,                Finance 2017-1 Trust Mortgage Pass-
Harvey Singer, Aryeh (Judah) Smith,            Through Certificates; Midland Loan
Brook Swientisky, Sarah Swientisky,            Services, a Division of PNC Bank, N.A. as
J&S Investment LLC, Kathy Bischoff             servicer for Wilmington Trust, N.A., as
Talman, Kristien Van Hecke, Dwight             Trustee for the Registered Holders of
Plymale, DK Phenix Investments LLC,            Corevest American Finance 2017-2 Trust,
Norman (Bud) Wheeler, Melinda                  Mortgage Pass-Through Certificates, Series
Mayne, Liberty Quest Investment Group          2017¬2; BC57, LLC; UBS AG
LLC

                                           7
 Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 8 of 40 PageID #:20062




                              Certificate of Service
      I hereby certify that on January 22, 2021, I caused the foregoing Joint Status

Report to be electronically filed with the Clerk of the Court for the United States

District Court for the Northern District of Illinois, Eastern Division, by using the

CM/ECF system which will serve via e-mail notice of such filing to all counsel

registered as CM/ECF users.




                                             /s/ Michael Rachlis


                                             Michael Rachlis
                                             Rachlis Duff & Peel, LLC
                                             542 South Dearborn Street, Suite 900
                                             Chicago, IL 60605
                                             Phone (312) 733-3950
                                             Fax (312) 733-3952
                                             mrachlis@rdaplaw.net




                                         8
 Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 9 of 40 PageID #:20063




SEC v. EquityBuild – Outline of Claims Process

   1. Order Affirming Jurisdiction, Dispute, and Process.

         a. We anticipate that Judge Lee will enter an order commencing the
            Claims Process, and that this order will provide that the Court hereby
            determines:

                   i.   All parties who have submitted Proofs of Claims in these
                        proceedings are subject to the jurisdiction of the Court.

                  ii.   Actual and live controversies exist between claimants.

                 iii.   Through Proofs of Claims submitted in these proceedings,
                        claims against properties in the receivership estate have
                        been submitted by various parties in interest in this matter,
                        as set forth in Exhibit A to Docket No. 911.

                 iv.    The Proofs of Claims effectively will serve as the pleadings,
                        which the Receiver has identified as in conflict based on the
                        Proofs of Claims and supporting documents.

                  v.    All objections to the legality, validity, classification, amount,
                        or priority of claims against the same property, and all other
                        related issues which are subject to further review and
                        discovery, will be decided in a single summary proceeding
                        involving that property.

         b. The Receiver will seek a court order automatically staying any motion
            practice relating to the legality, validity, classification, priority or
            avoidance of claims outside of the summary procedures ordered by the
            Court. The Receiver does not seek to prohibit the parties from filing
            discovery-related motions or motions for protective orders. The
            undersigned counsel for certain of the Investor Lenders and counsel for
            the SEC have indicated that they support such a request in concept.
            Counsel for the Institutional Lenders have not seen such a motion and
            request an opportunity to respond.

   2. Resolution by Groups of Properties.

         a. The Claims Process will focus on properties grouped together to allow
            for the resolution of a manageable number of claims in each
            proceeding. Each group of properties, referred to herein as a “Group,”

                                                                                  Exhibit
                                                                                            exhibitsticker.com




                                                                                     A
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 10 of 40 PageID #:20064




           will include all claimants who submitted Proofs of Claim with respect
           to one or more properties in the Group.

        b. The Receiver has segregated the properties into Groups in the attached
           Exhibit A, subject to the Court’s approval regarding the order of the
           proceedings. The Receiver has attempted to avoid splitting any
           claimed lien among more than one Group.

  3. Framing Report.

        a. After the EquityBuild Documents and Proofs of Claims are made
           available to Claimants pursuant to the Court’s Order (Dkt. No. ___),
           and consistent with the schedule entered by the Court, the Receiver
           will file with the Court a Framing Report for the first Group. This and
           each subsequent Framing Report will identify the properties in the
           Group and all claimants who submitted Proofs of Claims with respect
           to any property in that Group. The Framing Reports will include for
           each claimant the total amount claimed and the amount claimed to
           have been loaned or invested in each property in the Group.

        b. The Framing Reports will also include a proposed schedule for the
           summary proceedings for that Group (consistent with the process
           ordered by the Court).

        c. The Framing Reports will each include a service list containing the
           email contact information for each claimant in the Group (the “Email
           Service List.”) and will provide a single email address (such as
           EBGroup1service@rdaplaw.net) for use for service purposes only that
           will automatically forward the service communication and attachments
           to everyone on the Email Service List.

        d. The Receiver will serve the Framing Report for each Group on all
           claimants included on the Email Service List for that Group.

           DISPUTED ISSUE: COMPOSITION AND ORDER OF GROUPS

           Institutional Lenders’ Position. The Institutional Lenders
           assert that all claimants should have an opportunity to
           respond or object to the proposed Groups as they are
           presented to the Court. With such input, the Court will be
           more fully informed in its decision making concerning Group
           composition and order.


                                       2
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 11 of 40 PageID #:20065




           In this regard, in preparing the list of Groups, the Receiver has
           had access to all of the EquityBuild documents and Proofs of
           Claim. The claimants have not. Further, none of the claimants
           have had an opportunity to see how the Claims Process works,
           which might impact the composition or order of future Groups.
           Other factors, such as balancing the workloads and schedules
           of the attorneys for the claimants should be considered as well.
           Finally, because there will be a period of time between the
           proposal of the next Group and the commencement of the
           Claims Process with respect to that Group, a short response
           time will not delay that Process.

           Accordingly, the Institutional Lenders propose adding the
           following provision: “Except with respect to the first Group, to
           the extent that any Claimant has an objection to a Group
           proposed by the Receiver, such Claimant shall have 7 days to
           object to the proposed Group set forth in the Framing Report.
           The Receiver has 7 days to reply to objections. After
           considering these filings, the Court will determine whether to
           approve the Group as provided in paragraph 4(a) below.”

           Receiver’s Position. The Receiver’s position is that the
           mechanics of how to process claims is typically a matter left to
           the discretion of the Court based on the recommendation of
           the Receiver. Additionally, the Receiver has already shared
           his proposed groupings with counsel for the Institutional
           Lenders and remains open to any feedback regarding the
           proposed groupings; therefore additional motion practice is
           unnecessary and would serve to further delay these
           proceedings.

           Certain Investor Lenders’ Position. Certain of the Investor
           Lenders agree with the Receiver and contend that building
           time for such objections into the schedule now, before it is
           clear whether any such objections will be made, unnecessarily
           delays the schedules for the individual Groups and, therefore,
           resolving these matters as a whole. These Investor Lenders
           suggest that, since the proposed groupings have already been
           shared, any party objecting to those proposed groupings do so
           within 30 days of the Proofs of Claims being made available
           pursuant to the Court’s Order. For the latter, these Investor
           Lenders suggest that this should be left to the discretion of the

                                       3
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 12 of 40 PageID #:20066




           Court based on the recommendation of the Receiver. Should
           further objections arise, such objections can be raised through
           motion when they are real, rather than theoretical.

  4. Order commencing the summary proceeding for a given Group.

        a. After the Framing Report is submitted, the Court will enter an order
           approving the Group and setting the schedule for the summary
           proceedings for the Group. Within two (2) business days of entry of the
           Order approving the Group, the Receiver will serve the order on all
           claimants included on the Email Service List for the Group.

  5. Expedited discovery.

        a. Within two (2) business days of entry of the Order approving the
           Group, the Receiver will also serve the approved standard discovery
           requests on all claimants included on the Email Service List for the
           Group.

                 i.   All claimants will have 30 days to respond to the approved
                      standard discovery requests in accordance with the
                      instructions set forth in the requests.

        b. Additional written discovery may not be served on a claimant before
           that claimant’s discovery responses have been received or the deadline
           for responding has expired.

                 i.   Limits: Additional written discovery shall be limited to 10
                      interrogatories and 10 requests for production per
                      participant. Multiple discovery requests to a Claimant or
                      group of commonly represented Claimants may be answered
                      in a consolidated response, provided that the response
                      makes clear the response of each Claimant.

                 DISPUTED ISSUE: ADDITIONAL DISCOVERY

                 Institutional Lenders’ Position. The Institutional
                 Lenders’ position is that additional discovery requests
                 are needed because they need an opportunity to explore
                 information disclosed by the as-yet-unseen Proofs of
                 Claim, EB documents, and responses to the Standard
                 Discovery Requests. Given the number of investors and
                 properties involved, it is likely that well more than 10

                                       4
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 13 of 40 PageID #:20067




                 questions total will arise. Further, they assert that such
                 additional discovery cannot be strictly on a per Claimant
                 basis because each Group will have only one Institutional
                 Lender (who will only get 10 additional requests), but
                 will have multiple Investor Lenders (who would get 10
                 additional requests each, thus potentially allowing
                 hundreds of requests directed to a single Institutional
                 Lender).

                 Allowing five additional interrogatories and five
                 additional requests for production directed to each
                 claimant is not overly burdensome because each Investor
                 Lender will only need to respond to that additional
                 discovery, not the aggregate of supplemental discovery.
                 It is necessary because each Group will have multiple
                 properties. Investor Lenders who claim an interest in a
                 property will not necessarily have the same deal as the
                 Investor Lenders who claim an interest in the other
                 properties. And, with respect to the Investor Lenders
                 who claim an interest in the same property, each
                 Investor Lender may be in a unique position: each may
                 have executed different documents, may have different
                 knowledge, and may have been treated differently.
                 Further, the Investor Lender term includes persons who
                 assert a claim arising from a Mortgage Loan and persons
                 who assert a claim based upon an interest in the limited
                 liability company that owned the real property. Those
                 transactions are completely separate transactions.

                 Therefore, the Institutional Lenders propose that they be
                 allowed to ask 5 interrogatories and 5 requests for
                 production to each Investor Lender. As such, each
                 Investor Lender would only have to respond to 5
                 additional discovery requests, not the hundreds
                 suggested in the responsive positions below. In addition,
                 the Institutional Lenders propose that the Investor
                 Lenders collectively be allowed to ask 20 interrogatories
                 and 20 requests for production to each Institutional
                 Lender. The Investor Lenders have a common interest in
                 challenging Institutional Lender’s lien, and 20 additional
                 discovery requests should be more than sufficient to do
                 so.

                                       5
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 14 of 40 PageID #:20068




                 Finally, to the extent that Certain Investor Lenders
                 propose a meet and confer process regarding additional
                 discovery, the Institutional Lenders assert that such a
                 process is completely unworkable as the undersigned
                 counsel for Certain Investor Lenders only represents 43
                 people out of thousands, and there is no viable
                 mechanism for meeting and conferring with such an
                 unwieldy group of unrepresented people.

                 Receiver’s Position. The Receiver’s position is that the
                 changes proposed by the Institutional Lenders, which
                 they have expanded on numerous occasions, are
                 antithetical to the concept of a summary proceeding and
                 will needlessly increase the time and cost of the
                 proceedings to the detriment of all participants. The
                 Proof of Claim Forms and supporting documentation,
                 together with the Standard Discovery ordered by the
                 Court should serve to limit or eliminate the need to serve
                 additional discovery, and if anything, these limits should
                 be further curtailed, not expanded. The Institutional
                 Lender’s position would allow the Institutional Lenders
                 to serve hundreds of discovery requests while limiting
                 other claimants to a fraction of one request (each of the
                 proposed Groups includes more than 100 Investor
                 claimants). The Receiver believes that it is particularly
                 inequitable to limit the Investor Lenders to a set number
                 of discovery requests collectively, as these claimants are
                 not related to each other, are not all represented by the
                 same counsel (or any counsel), and may not have the
                 same interests.

                 Certain Investor Lenders’ Position. Certain of the
                 Investor Lenders agree with the Receiver that the
                 Standard Discovery should significantly limit the need
                 for additional discovery of the Claimants. These Investor
                 Lenders further agree that the limits proposed by the
                 Receiver - 10 interrogatories and 10 requests for
                 production per Claimant – make sense as presumptive
                 limits, with responses to those requests due at the latter
                 of 21 days from service or whenever the Court orders any
                 additional requests be responded to as set forth in this
                 paragraph. To the extent that any party believes that

                                       6
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 15 of 40 PageID #:20069




                  additional discovery beyond that is required, the
                  Investor Lenders suggest a process whereby any party
                  seeking additional discovery proposes such requests to
                  the party from whom the information is sought. If that
                  party does not agree to the requests, then the parties
                  shall meet-and-confer on the requests within 7 days. If
                  the issue is not resolved through that meet-and-confer,
                  then the issue shall be presented to the Court in a brief
                  joint status report and the Court can promptly determine
                  if the additional discovery will be allowed.

                  These Investor Lenders suggest that the advantage of
                  this process is that the parties and Court will here again
                  have real, as opposed to theoretical, requests to consider.
                  This should be especially helpful in addressing the
                  Institutional Lenders’ concerns regarding any imbalance
                  in the setting of absolute limits.

                  To the extent the Court is inclined to consider the
                  absolute limits suggested by the Institutional Lenders,
                  these Investor Lenders note that while the Institutional
                  Lenders assert concerns that they may have respond to
                  hundreds of requests, their own proposal creates the
                  possibility that the Investor Lenders will be the ones
                  collectively responding to hundreds of requests. For
                  example, Group 1 from the Receiver’s proposed
                  groupings includes 174 investors, meaning if the
                  Institutional Lenders were to serve each with 10
                  additional requests, as they propose, responses to well
                  over 1500 additional requests would be required.

                 ii.   Such discovery is limited to any matter, not privileged, that
                       is relevant to the claim or defense of any claimant.

                iii.   Additional written discovery must be served within 21 days
                       after the deadline for responses to standard discovery.

                iv.    Claimants will have 14 days to respond to additional
                       discovery.




                                         7
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 16 of 40 PageID #:20070




                 DISPUTED ISSUE: TIMING OF ADDITIONAL
                 DISCOVERY

                 Certain Investor Lenders’ Position: Given that it
                 generally takes less time to formulate a discovery request
                 than to respond to it, Certain of the Investor Lenders
                 suggest that, at a minimum, these deadlines should be
                 reversed.

                 More broadly, these Investor Lenders contend that, here
                 again, the deadlines in subparts (iii) and (iv), which set
                 deadlines for every Group, regardless of whether there
                 are actually going to be additional requests for that
                 Group, build in too much time into the schedule based on
                 hypothetical requests. Accordingly, these Investor
                 Lenders suggest that the mechanism they suggest above
                 for handling additional discovery be employed, and that
                 these periods should be adjusted to reflect that process.
                 Specifically, these Investor Lenders suggest the
                 following:

                     •   Any additional proposed requests be sent by the
                         requesting party to the party from whom the
                         information is sought within 14 days of the
                         deadline for responses to standard discovery.

                     •   The requesting and responding parties shall meet
                         and confer regarding any additional requests
                         within 7 days.

                     •   Any remaining disputes shall be presented to the
                         Court, in a joint status report that presents the
                         proposed requests and provides no more than one
                         page per party regarding the requests by no later
                         than 7 days from the deadline for the meet-and-
                         confer. The Court will then promptly rule on
                         whether the additional discovery will be allowed,
                         either in writing or, if it deems it appropriate, at a
                         hearing during which it can hear further argument.

                     •   Any requests allowed by the Court shall be
                         responded to within 7 days of the Court’s ruling.


                                       8
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 17 of 40 PageID #:20071




                 These Investor Lenders submit that this mechanism has
                 the advantage of resolving any issues regarding
                 additional discovery within the same 35 period that the
                 Institutional Lenders proposed for the requests and
                 responses, while also requiring that time to be used only
                 if necessary.

                 Institutional Lenders’ Position: The Institutional
                 Lenders’ position is that 21 days is needed to propound
                 additional discovery requests because the claimants will
                 be receiving standard discovery that they need time to
                 review before determining whether additional discovery
                 is needed and drafting such discovery. In the case of an
                 Institutional Lender, it is likely to receive over 100
                 standard discovery responses, and will need at least two
                 weeks to review them and an additional 7 days to
                 propound discovery. Further, if the claimants comply
                 with the standard discovery requests, they should have
                 few additional documents to produce, so that giving them
                 14 days to respond to additional specifically targeted
                 discovery is reasonable.

                 Finally, the concept of having to run proposed additional
                 discovery by the opposing party and devote time and
                 resources to convincing them of the propriety of that
                 discovery is antithetical to litigation norms. A litigant
                 should have a right to decide what discovery is necessary
                 and appropriate to prove its case and should not have to
                 check with the opposing counsel (if there is one) to get
                 approval to do so. Nor should the Court be burdened
                 with resolving a multitude of discovery disputes if the
                 parties cannot agree on the form or content of discovery.
                 Last, as indicated above, the concept of meet and confer
                 is completely unworkable in the context of a case
                 involving so many unrepresented people.

                 Receiver’s Position. The Receiver’s position is that the
                 Standard Discovery ordered by the Court should limit or
                 eliminate the need for additional discovery and therefore
                 the time allotted to respond to such discovery is
                 adequate. The Receiver agrees that the 21 days to
                 propound additional discovery is reasonable to allow the

                                       9
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 18 of 40 PageID #:20072




                 review the standard discovery responses. The Receiver
                 supports any efforts of participants to meet and confer to
                 work out differences but the Receiver believes that the
                 Investor Lenders’ proposal to mandate a meet and confer
                 before serving discovery is impractical in this action
                 given that there are so many participants and
                 unrepresented claimants.

        c. Depositions

                 i.   Each participant is limited to a total of no more than three
                      depositions per Group.

                 DISPUTED ISSUE: NUMBER OF DEPOSITIONS.

                 Institutional Lenders’ Position. The Institutional
                 Lenders’ position is that a three deposition limit is
                 insufficient and that, due to the disparity between the
                 number of Investor Lenders in a Group, each “Claimant”
                 cannot take three deposition. Instead, the Institutional
                 Lenders propose that six depositions be permitted per
                 side for each property in a Group, provided that multiple
                 properties can be consolidated in a single deposition if
                 there is a representative deponent with adequate
                 knowledge of the facts concerning such properties.
                 However, in the event such consolidation results in less
                 than six depositions per side, each side be allowed to
                 take additional depositions, up to a cumulative total of
                 six depositions per side.

                 Receiver’s Position. The Receiver’s position is that
                 additional depositions are inconsistent with the limited
                 discovery envisioned for these summary proceedings and
                 would cause further delay and expense. The Receiver
                 notes that the Institutional Lenders’ most recent
                 proposal for up to six depositions per property could
                 potentially result in hundreds of depositions in these
                 “summary” proceedings. Additionally, the Institutional
                 Lender’s “per side” proposal does not fit the
                 circumstances present in this matter, in which there are
                 multiple claimants who may have divergent interests, as
                 well as the Receiver, who is not on any “side.”

                                       10
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 19 of 40 PageID #:20073




                 Certain Investor Lenders’ Position: As with the discovery
                 requests, Certain of the Investor Lenders agree with the
                 Receiver regarding a presumptive limit, here 3
                 depositions per claimant. The Individual Investors also
                 agree that the Institutional Lender’s “per side” proposal
                 does not fit the circumstances of this matter and, as we
                 understand it, creates a scenario in which a single
                 Institutional Lender and dozens of Individual Lenders
                 both have up to six depositions seemingly based on
                 nothing more than a guess as to what might be required.
                 In light of this, to the extent that any party believes that
                 additional depositions are required, these Investor
                 Lenders propose a process by which issues regarding the
                 total number of depositions can be resolved knowing
                 what depositions are being requested for each Group. To
                 that end, these Investor Lenders propose the following:

                     • All parties shall identify the fact depositions they
                       wish to take for the Group within 14 days of the
                       deadline for responses to standard discovery (thus,
                       at the same time that any additional discovery
                       requests are proposed).

                     • All parties shall meet-and-confer regarding the
                       requested depositions within 7 days (thus, this can
                       be done at the same time as any meet-and-confers
                       regarding additional discovery requests).

                     • Any remaining disputes shall be presented to the
                       Court, in a joint status report that identifies the
                       proposed depositions about which there is a
                       dispute and provides no more than one page per
                       party regarding the proposed deposition by no
                       later than 7 days from the deadline for the meet-
                       and-confer (again, putting it on the same schedule
                       as the additional discovery requests). The Court
                       will then promptly rule on what disputed
                       depositions shall occur, either in writing or, if it
                       deems it appropriate, at a hearing during which it
                       can hear further argument.



                                      11
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 20 of 40 PageID #:20074




                ii.   Notice of all depositions shall be provided to everyone on the
                      Email Service List and, to the extent possible, depositions
                      shall be scheduled for a time convenient for all parties
                      wishing to attend.

        d. Third-party discovery

                 i.   Subpoenas to a title company and/or the originator of
                      a loan (if different than the claimant) seeking
                      documents and depositions relating to the properties
                      in the Group may be issued without leave of court.

                 DISPUTED ISSUE: THIRD PARTY DEPOSITIONS

                 Institutional Lenders’ Position. The Institutional
                 Lenders’ position is that subpoenas should be limited to
                 document subpoenas and leave of court should be
                 required for any depositions. The stated goal of the
                 Receiver and Certain of the Investor Lenders is to limit
                 its scope and to complete it within the very short time
                 frames set forth herein. Not only has there been no
                 showing as to the basis or need for third party
                 depositions, but given the number of properties involved,
                 the number of depositions could be extensive. Further,
                 the burden of obtaining court approval is not significant
                 if it is based on a demonstrated need for depositions after
                 production and review of such third party documents,
                 especially since no other third party discovery may be
                 issued without leave of court.

                 Receiver’s and SEC’s Position. The Receiver’s and the
                 SEC’s position is that subpoenas to the identified third
                 parties may be for documents and/or depositions.
                 Depositions may be necessary to explore whether and
                 what inquiries regarding the title were made by the title
                 companies or loan originators, and whether they had
                 knowledge of fraud, wrongdoing, or other facts that
                 should have led them to inquire further. The Receiver
                 also disagrees with the Institutional Lenders’ assertion
                 that there has been no showing as to the basis or need for
                 third party depositions. Moreover, given that the
                 Institutional Lenders have insisted that any claim the

                                       12
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 21 of 40 PageID #:20075




                 Receiver may bring be addressed within the Claims
                 Process, the Receiver has identified the need to conduct
                 discovery as to these third parties, in particular.

                 Certain Investor Lender’s Position. Certain of the
                 Investor Lenders agree that subpoenas to third parties
                 should be allowed to seek documents and/or depositions
                 and further propose that any discovery to third parties
                 should be handled using the processes laid out above for
                 additional discovery and depositions.

                ii.   No other third-party discovery may be issued without leave
                      of court.

        e. Deadline for completion of discovery

                 i.   Discovery to be completed within 120 days from the order
                      commencing proceedings for the Group.

        f. Expert witness disclosures, if any, shall be included in a party’s
           Position Statement, shall be signed by the expert, and shall comply
           with the requirements for expert opinions set forth in F.R.C.P.
           26(a)(2)(B). No further discovery of experts without leave of Court.

           DISPUTED ISSUE: EXPERT DISCOVERY

           Institutional Lenders’ Position. The Institutional Lenders’
           position is that expert depositions should be allowed so that
           their opinions can be challenged effectively in these summary
           proceedings, as required by due process. First, if the parties
           determine that expert testimony is needed, it is likely that only
           one expert would be needed per constituent group. Therefore,
           depositions would be limited in number. Second, the goal
           should be to resolve issues without the need for an evidentiary
           hearing. Therefore, if an expert report raises issues that could
           result in an evidentiary hearing if not examined further, a
           claimant should have the opportunity to depose that expert to
           determine if the expert’s opinion can be challenged in such a
           way as to avoid the need for such a hearing. Of course, any
           such deposition also would allow the claimant to prepare
           adequately and in accordance with due process for any such
           evidentiary hearing.


                                       13
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 22 of 40 PageID #:20076




           Receiver’s and Certain Investor Lenders’ Position. The
           Receiver’s and Certain of the Investor Lenders believe that
           expert depositions are inconsistent with summary
           proceedings. Experts may be cross examined at an evidentiary
           hearing, and the disclosures of opinion will provide a sufficient
           basis for any party to confront the expert witness, thereby
           addressing any due process issues that may exist. Moreover,
           the substantial expense of expert depositions may make it cost
           prohibitive for the Receiver or a claimant to retain a rebuttal
           expert to effectively challenge the positions of disclosed
           experts.

  6. Receiver’s Disclosure of Avoidance Claims

        a. Within 14 days of completion of all discovery (written and oral) for the
           Group, Receiver must disclose to all lienholders for a particular
           property if he seeks to avoid one or more liens against a property in the
           Group, and, if so, the factual basis of his avoidance theory.
           Contemporaneously, the Receiver shall identify with specificity the
           documents related to his claim and produce any such documents in his
           possession or control to which access has not already been provided to
           claimants.

        b. Within 7 days thereafter, any of the lienholders may request leave of
           Court to take additional discovery relevant to the Receiver's claim, and
           the Court will adjust the schedule as needed.

  7. Position Statements by Claimants and SEC.

        a. Within 21 days after the deadline for Receiver to disclose avoidance
           claims, the claimants and the SEC may submit written submissions
           and supporting evidence to the Court either in support of their claim or
           in opposition to any other claimants’ claim.

        b. To the extent that an avoidance action is filed and additional discovery
           is sought, the time to file a Position Statement with respect to such
           avoidance action will be determined by the Court when ruling on the
           request to take additional discovery

        c. To streamline the proceedings and ensure consistency, the Receiver
           proposes to provide claimants with a standard form for their Position
           Statements which includes:


                                       14
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 23 of 40 PageID #:20077




                   i.   The case caption.

                  ii.   A title with the words “Position Statement” and the name of
                        claimant.

                 iii.   The Property or Properties to which each portion of the
                        statement pertains.

                 iv.    A section to describe facts and evidence supporting claim. A
                        claimant who is relying on documents or transcripts will
                        attach the relevant pages to the Position statement.

                  v.    A section for legal authority and argument.

        d. Where appropriate, a claimant’s Position Statement may also include
           an opposition to the Receiver’s avoidance claim and/or any basis for
           summary determination.

        e.    All claimants shall serve their Position Statements via email on all
             claimants included on the Email Service List for the Group. All
             claimants with appearances on file shall file their Position Statement
             using the Court’s ECF system. The Receiver will file any Position
             Statements not otherwise filed using the Court’s ECF system (to the
             extent it is clearly labeled as a Position Statement) with the Court.
             The Receiver may compile multiple Position Statements received from
             claimants into one or more filings, and may at the Receiver’s option
             either redact any confidential information from a claimant’s Position
             Statement before filing it in the public record, or return the Position
             Statement to claimant for redaction in accordance with the Court’s
             order.

  8. Receiver Submission.

        a. Within 21 days after the deadline for submissions by claimants and the
           SEC, the Receiver may file his recommendations regarding the claims,
           his submission in support of his avoidance actions, and any response to
           claimants’ Position Statements or disclosure of expert opinion as set
           forth in Section 5(f) above. The Receiver does not represent any of the
           claimants and does not advocate on their behalf.

        b. The Receiver will serve his submission via email on all claimants
           included on the Email Service List for the Group.



                                            15
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 24 of 40 PageID #:20078




  9. Response from Parties to Position Papers.

        a. Within 14 days after the deadline for the Receiver’s submission, the
           claimants and the SEC shall have the opportunity to file responses to
           all previous submissions regarding the Claims and the Receiver’s
           avoidance actions (“Responsive Statements”). The Responsive
           Statements may include disclosure of rebuttal expert opinions
           responding to opinions included in the Position Statements as set forth
           in Section 5(f) above.

        b. Responsive Statements shall be filed and served in the same manner
           as the Position Statements as set forth in Section 7(d) above.

  10. Hearing.

        a. Unless it determines that competing claims or avoidance claims may
           be summarily determined without a hearing consistent with due
           process, the Court will set at time for a hearing (notice of which will be
           provided), which, if necessary, will include the opportunity to present
           evidence to the extent material factual disputes exist.

  11. Ruling.

        a. The Court will set a time to issue a written ruling. The ruling as to any
           particular Group of properties identified in any of the Receiver’s
           Framing Reports will not have preclusive effect with respect to any
           property or claimant that is not the subject of the pending Framing
           Report.

  12. Interim Distribution Plan.

        a. Except to the extent addressed in the Court’s ruling, the Receiver will
           submit an interim distribution plan to the Court based on such ruling,
           subject to a final plan of distribution.

            DISPUTED ISSUE: INTERIM DISTRIBUTION PLAN

            Institutional Lenders’ Position. The Institutional Lenders
            believe the Receiver should submit his interim distribution
            plan within 14 days of the Court’s ruling.

            Receiver’s Position. The Receiver objects to setting any date
            for interim distribution, as there will be issues that the Court
            will need to resolve that will not be done 14 days after the

                                        16
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 25 of 40 PageID #:20079




           Court’s ruling, including but not limited to issues regarding
           the receiver’s lien. Further, a distribution plan is not
           something that can be put together in that short a time period.
           The Receiver’s position is that such matters can be discussed
           with the Court after the ruling referenced in Section 11 has
           been made.

           Certain Investor Lenders’ Position. Certain of the Investor
           Lenders agree with the Institutional Lenders that the Court
           should set a deadline, whether in its ruling or in this Outline,
           for submission of the Interim Distribution Plan to make sure
           that any funds available for distribution are promptly
           distributed.

  13. Time Frames.

        a. The time frames set forth above are based on good faith estimates prior
           to the commencement of the proceedings. Such time frames may be
           adjusted by the Court upon good cause shown.

  14. DISPUTED ISSUE: RECEIVER’S LIEN

           Receiver’s Position. The Receiver is working on a plan for the
           allocation, and payment of approved fees pursuant to the
           Receiver’s lien ordered by the Court (Dkt. No. 824), as well as
           for fees that will be incurred in the administration of this
           Claims Process, which he intends to submit separately as soon
           as possible before the next status hearing on January 29, 2021.
           The Receiver does not agree with the process set forth by the
           Institutional Lenders below, and will further respond to the
           Institutional Lenders’ proposal below in that submission.

           Institutional Lenders’ Position. The Institutional Lenders
           sought to include a section in this Report addressing how the
           contested issue of lien priority between the Receiver and the
           Claimants would be resolved in the Claims Process. Therefore,
           the Institutional Lenders proposed the following:
              a. Within 14 days of the Court’s ruling on lien priority
                 between the Claimants and avoidance actions, if any, the
                 Receiver shall file any request for a Receiver’s Lien that
                 has priority over the liens determined by the Court,
                 specifying the amount of its priority claim, providing a

                                       17
    Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 26 of 40 PageID #:20080




                     detailed breakdown of the time entries on which that
                     claim is based, the details, purpose, and allocation of the
                     expenditures between properties, and the factual and
                     legal basis of the Receiver’s priority claim.

                  b. Claimants shall have 14 days to respond to the Receiver’s
                     request for a priority Receiver’s Lien.

               The Institutional Lenders believe that the inclusion of such a
               procedure in the Claims Process is consistent with the Court’s
               October 26, 2020 Order. (Dkt. 824, p. 6)1. As indicated above,
               the Receiver has not yet submitted its plan. As a result, the
               Institutional Lenders reserve the right to respond to the
               Receiver’s plan once disclosed.




1Per that Order: “The priority of the Receiver’s lien as to any particular property or
properties, however, will be determined by the Court as part of the claims approval
process.”
                                          18
 Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 27 of 40 PageID #:20081




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


UNITED STATES SECURITIES                   )
AND EXCHANGE COMMISSION,                   )
                                           )
                    Plaintiff,             )      Civil Action No. 18-cv-5587
                                           )
v.                                         )      Hon. John Z. Lee
                                           )
EQUITYBUILD, INC.,                         )      Mag. Judge Young B. Kim
EQUITYBUILD FINANCE, LLC,                  )
JEROME H. COHEN, and SHAUN                 )
D. COHEN,                                  )
                                           )
                    Defendants.            )



To: EquityBuild Claimant
You are receiving this document because you have asserted a claim in the matter of
SEC v. EquityBuild, Inc. et al., Case No. 18 CV 05587, pending in the federal
district court for the Northern District of Illinois.
The Court is addressing the claims asserted in this case by groups of properties.
You have asserted a claim against one or more of the properties in the group of
properties that is currently before the Court (Group #___), which consists of the
following properties:
LIST PROPERTIES IN GROUP
All investors who have asserted a claim in Group #___ are being served with these
discovery requests so that the Court and other claimants asserting a claim against
the same properties may properly evaluate the claims against the properties in
Group #___.
The discovery requests include (1) requests to provide the documents described; and
(2) requests to answer questions in writing.
You are required to provide a copy of all of the requested documents and a written
answer to all of the questions asked. You will need to search your records to find the
requested documents and the information necessary to answer the questions.

                                                                                 Exhibit
                                                                                           exhibitsticker.com




                                                                                    B
 Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 28 of 40 PageID #:20082




We understand that you have already submitted a proof of claim form and
supporting documentation. There is no need for you to send anything you
previously submitted again. But, please be aware you are being requested to
provide documents and information in addition to what you already submitted with
your proof of claim, so, if you did not already submit any one or more of the
requested documents with your proof of claim, you must provide those documents at
this time.
You also have the ability to ask written questions or to request documents from the
other participants in Group #___ by sending such written questions or requests for
documents to that participant at the address provided on the Group #___ Contact List
accompanying these discovery requests.

The Court, however, has ordered that in addition to these questions and document
requests, a claimant may not ask more than ____ additional questions and may not
request more than ____ additional categories of documents, unless the claimant first
obtains an order from the Court allowing it. Such additional requests cannot be
served until after the deadline for responding to these requests. If you receive
such additional requests, you must respond to them in the same manner that you
are responding to this request.

Please refer to the following instructions and definitions to assist you in answering
these discovery requests.
INSTRUCTIONS
   a. By DATE, you must email your answers to the questions and any additional
      documents you have not already submitted to the Receiver at
      equitybuildreceiver@rdaplaw.net, who will then make arrangements for
      distribution to the SEC and every other claimant asserting an interest in the
      same property as you. If your documents are too large to attach to your email,
      please say so in the email and a link to upload the documents will be provided
      to you. If you are unable to scan and email electronic copies of your answers
      and the documents (the preferred means of delivery), they instead may be
      mailed to:

      EquityBuild Receiver
      c/o Rachlis Duff & Peel, LLC
      542 S. Dearborn, Suite 900
      Chicago, IL 60605
   b. We understand that you have already submitted a Proof of Claim form and
      supporting documentation. There is no need for you to furnish again anything
      you previously furnished. But, please be aware that you are being requested

                                          2
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 29 of 40 PageID #:20083




       to provide documents in addition to the documents you already furnished with
       your Proof of Claim. Therefore, you must review the Proof of Claim you
       submitted to determine whether you furnished all of the documents that you
       are requested to produce in these discovery requests. If there are documents or
       information that you did not furnish to the Receiver previously, you need to do
       so now. If you determine that you previously furnished all of the documents in
       your Proof of Claim, you may answer the request by confirming in writing that
       you already submitted the requested documents.

  c. If you have a doubt whether you provided a document with your Proof of Claim
     or whether a document is related to a request, you should provide it now.

  d. You must provide both documents that you have in your possession and
     documents that you gave to someone or that someone else may be holding for
     you, such as a spouse, a relative, a friend, a lawyer, an accountant, or an
     investment adviser.

  e. You are required to answer all of the questions contained in this document
     under oath. A verification form is located at the end of this document.

  f. When you respond to a particular question, please number each response to
     indicate the question you are answering.

  g. If you have confirmed that you already furnished all of the information sought
     by a question in your Proof of Claim submission, you can answer the question
     by stating that you already submitted the requested information.

  h. After you have sent Your Responses to these discovery requests, you must
     supplement Your Responses or correct your responses if You learn that Your
     responses were incomplete or incorrect.

DEFINITIONS
  a.       “EquityBuild” includes EquityBuild, Inc. and all the affiliates identified on
           the Proof of Claim form used in this proceeding.

  b.      An “EquityBuild Asset” is any real or personal property in which
          EquityBuild or an EquityBuild affiliate has or had an ownership interest,
          such as the properties in this group of properties.

  c.      “Mortgage” means a document recorded against a property in this group
          that secures repayment of a loan or an investment.



                                           3
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 30 of 40 PageID #:20084




     d.      “Mortgage Loan” means a loan or investment that is secured by a mortgage
             on a property in this group.

     e.      “Loan” means a loan or investment that is not secured by a mortgage.

     f.      “You” or “Your” means the person, business, or entity who made the
             investment with or provided a loan to EquityBuild.

     g.      “Interest” means any claim you assert to or in an EquityBuild Asset in
             this group of properties. This interest could include, for example, a direct
             cash investment or an investment in the form of a Mortgage, a Mortgage
             Loan, or Loan related to an EquityBuild Asset in this group of properties.

     h.      “Documents” means both paper documents and electronically stored
             information (such as “word” documents, “pdf.” documents, “Excel”
             documents), and includes letters, statements, spreadsheets, e-mails, and
             text messages.

     i.      “Original Transaction” means the transaction in which you acquired a claim
             of ownership or other Interest in an EquityBuild Asset or affiliate.

     j.      A “Rollover Transaction” means a situation where You had an Interest in
             an EquityBuild Asset or affiliate that was changed or converted, in whole
             or in part, to an ownership or other Interest in another EquityBuild Asset
             or affiliate. A Rollover Transaction occurred, for example, if You had an
             Interest in a Mortgage on an EquityBuild Asset and, instead of receiving a
             cash distribution, You received an Interest in another EquityBuild Asset or
             affiliate.


I.        Requests for Documents.

          To The Extent You Have Not Already Provided These With Your Proof Of
          Claim Form, You Need to Provide the Following Documents:

          1. All documents you received from EquityBuild related to each Original
             Transaction and each Rollover Transaction involving a property in this
             group of properties in which you have or had an Interest, such as:
                 • account statements,
                 • financial reports,
                 • solicitations,
                 • private placement memoranda,

                                              4
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 31 of 40 PageID #:20085




           • offering memoranda,
           • brochures,
           • advertisements,
           • information sheets,
           • receipts.

     2. All documents that you executed or were requested to execute regarding
        your Interest in any EquityBuild Asset or property in this group of
        properties, such as:
            • Mortgages,
            • Promissory notes,
            • Servicing agreements,
            • Collateral agreements,
            • Powers of attorney,
            • Operating Agreements,
            • Contracts or other agreements,
            • Releases or satisfaction of mortgages.


     3. All e-mails and correspondence or text messages between You and anyone
        working for or on behalf of EquityBuild relating to your Interest involving
        any EquityBuild Asset or property in this group of properties or a Rollover
        Transaction involving any property that is in this group of properties.

     4. All documents relating to any Rollover Transaction of Your Interest
        involving any property in this group of properties to a different
        EquityBuild Asset, regardless of whether that EquityBuild Asset is
        included in this group of properties.

  NOTE: This Request asks for, and you must provide, the requested documents
      concerning Rollover Transactions regardless of whether the EquityBuild
      Asset that your Interest was rolled into is included in this group of
      properties.

     5. All documents regarding the payments You made (or other valuable
        consideration You gave) for your Interest in an EquityBuild Asset.

     6. All documents regarding the payments or assets You received, either as
        distributions on or payoffs of Your Interest, including but not limited to
        bank statements showing the receipt or deposit of a distribution or payoff.




                                        5
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 32 of 40 PageID #:20086




      7. All documents related to any actual or proposed refinancing or payoff of
         your Interest, a Mortgage Loan or Loan relating to a property in this
         group of properties in which You have or had an Interest.

      8. All documents in which You were ever told that your Interest or a
         Mortgage Loan or Loan may be refinanced or paid off.

      9. All documents in which You were ever told that that your Interest, a
         Mortgage Loan or Loan was refinanced or paid off.

      10. All documents in which you were requested to release your Interest, a
          Mortgage, Mortgage Loan or Loan.

      11. All documents in which you released or agreed to release your Interest, a
          Mortgage, Mortgage Loan or Loan.

      12. All documents relating to the payment of funds on a Mortgage Loan by the
          borrower or anyone else (such as a title company or a lending institution)
          to EquityBuild or to anyone identified on the Mortgage Loan as the lender
          or the mortgagee.

      13. All documents authorizing EquityBuild to collect funds on a Mortgage
          Loan, and any documents you received that showed that EquityBuild in
          fact collected such funds.

II.   Written Questions

      1. Was the “Claimant Name” identified on Your Proof of Claim the actual
         entity that made the investment in or Mortgage Loan or Loan to a
         property in the group of properties? If not, please identify the name of
         the individual or entity that made the investment or provided the
         Mortgage Loan or Loan.

      2. Are the email address and telephone number identified on Your Proof of
         Claim the best way to contact You? If not, please identify the best email
         address and phone number to contact You.

      3. How did you first learn about EquityBuild and the opportunity to lend
         money or otherwise invest in an EquityBuild Asset? If you learned about
         EquityBuild from an individual, please state that person’s name and
         business affiliation (if known).

      4. State the names of all persons You (or Your representative) interacted
         with at or on behalf of EquityBuild, including anyone who said that he or

                                         6
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 33 of 40 PageID #:20087




         she was an agent, employee, or representative of EquityBuild, about Your
         Interest, investments, Mortgage, Mortgage Loan or Loans relative to any
         property in this group. For each person, please also state that person’s
         address and best phone number and email address to contact the
         person(s) You communicated with (by phone, by email, text or letter, or in
         person).

      5. For each property in this group of properties in which You claim an
         Interest, state the amount You paid for the Interest or the type and
         amount of other consideration given for the Interest, the date that You
         paid or gave consideration for the Interest, and to whom You paid this
         money or other consideration.

      6. For each property in this group of properties in which You claim an
         Interest, state whether You or anyone on your behalf received any
         payments, distributions, or other form of return on your investment or
         Interest, and state the amount, the date, and from whom You received
         the payment, distribution or return on Your investment or Interest.

      7. For each property in this group of properties in which You claim an
         Interest, state the amount that is due to You for your Interest in each
         specific property.

      8. State whether any Interest You had in a property in this group of
         properties was the subject of a “Rollover Transaction” (see Definition of
         “Rollover Transaction” above), and for each Rollover Transaction, state
         the date of the Rollover Transaction, identify Your original Interest by
         type of investment, the amount of the original investment, and property
         address, and identify Your rolled-over Interest by type of interest,
         amount of the rolled-over Interest, and property address (if any).

      9. For each property in this group of properties in which You assert an
         Interest, state whether You have previously made any representations or
         submitted any documents regarding Your Interest in any other judicial
         proceedings, such as bankruptcy, estate administration, marriage
         dissolution, tax return or proceeding, other judicial, governmental, or
         administrative proceeding or other loan/credit/insurance applications
         regarding that Interest and, if so, state the property and the proceeding
         (Court and Case Number).

      10. Do you claim an Interest in a property in this group of properties based
          upon one or more Mortgage Loans or Loans?


                                         7
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 34 of 40 PageID #:20088




           a.     If so, did you ever authorize anyone or any entity to collect any
                  amount due on the Mortgage Loan(s) or Loan(s)?
           b.     If so, state the name of the person or entity who you authorized
                  to collect any amount due on the Mortgage Loan(s) or Loan(s).
           c.     If so, is there a document in which you authorized that person or
                  entity to collect any amount on the Mortgage Loan(s) or Loan(s)?

           d.     If so, have you furnished that document in your Proof of Claim
                  or in response to these discovery requests?

      11. Were you ever told that there were or would be one or more other
          Mortgage Loans or Loans on any property in this group of properties in
          which you claim an Interest?

           a.     If so, please state when, how, and by whom you were told of the
                  other Mortgage Loans or Loans.

           b.     If you were told in a document, have you furnished a copy of that
                  document with your Proof of Claim or in response to these
                  discovery requests?

      12. Did you ever release or authorize any other person or entity to release
          your Interest, or a Mortgage Loan or Loan(s) on a property in this group
          of properties?

           a.     If so, state when and how you released or authorized the release
                  of your Interest or the Mortgage Loan or Loan(s).

           b.     If you authorized a person or entity to release your Interest in a
                  Mortgage Loan or Loan(s) on a property in this group of
                  properties, state the name of the person or entity and the date
                  when you authorized the person or entity or entity to release
                  your Interest.

           c.     If the release or authorization was in a document, have you
                  furnished a copy of that document in your Proof of Claim or in
                  response to these discovery requests?

      13. Describe all efforts you, or anyone acting on your behalf, made before
          making your investment in a property in this group to determine if there
          were any other mortgages on the same property, and state whether you



                                        8
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 35 of 40 PageID #:20089




         were aware of any such other mortgages when you made your
         investment.

      14. For each property in this group of properties for which You assert an
          Interest, state whether You believe that your Interest should be paid
          before another claimant’s Interest in that same EquityBuild Asset and, if
          so, state the facts and documents that support Your claim.

      15. For each property in this group of properties in which You assert an
          Interest, state whether you believe that an Interest claimed by any other
          person or entity in that same EquityBuild Asset is not valid or is junior to
          Your Interest and, if so, state the facts and documents that support Your
          claim.

      16. If any Document requested above was once in Your possession, but is no
          longer in Your possession, state where the Document was located when
          you possessed it, how it was stored, when, how and why it was disposed
          of, where it is located now, if known, and identify all persons familiar
          with the contents of said Document.

      17. Were you aware that EquityBuild, or anyone identified on the Mortgage
          Loan as the lender or the mortgagee, received funds on a Mortgage Loan
          from the borrower or anyone else (such as a title company or a lending
          institution) to pay any or all of the amount due? If your answer is yes,
          state each date when you became aware of EquityBuild’s receipt of any
          such funds and, in each instance, how you became aware that
          EquityBuild received such funds.




                                         9
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 36 of 40 PageID #:20090




                                 VERIFICATION


     I, [name of claimant], verify that I have reviewed the answers that I have
     provided to the Questions above and they are true and correct to the best of
     my information, knowledge and belief.
     I declare under penalty of perjury that the foregoing is true and correct.


     _________________________________________
     Executed on (date).
     (Signature)




                                        10
 Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 37 of 40 PageID #:20091




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



UNITED STATES SECURITIES                      )
AND EXCHANGE COMMISSION,                      )
                                              )
                      Plaintiff,              )   Civil Action No. 18-cv-5587
                                              )
v.                                            )   Hon. John Z. Lee
                                              )
EQUITYBUILD, INC.,                            )   Mag. Judge Young B. Kim
EQUITYBUILD FINANCE, LLC,                     )
JEROME H. COHEN, and SHAUN                    )
D. COHEN,                                     )
                                              )
                      Defendants.             )


     STANDARD DISCOVERY REQUESTS TO INSTITUTIONAL LENDERS
        Pursuant to the procedures ordered by the Court in this matter on DATE,

each Institutional Lender (as that term is defined in the Proof of Claim form

approved by the Court in this matter) shall answer these interrogatories and

produce the documents requested within 30 days of these discovery requests.


Definitions
     1. The term “Group” means the group of properties that is currently before the
        Court, which for purposes of these requests is comprising the following
        properties:

              LIST PROPERTIES IN GROUP

     2. The term “Investor-Lender” shall have the meaning ascribed to it in the Proof
        of Claim form approved by the Court in this matter.

                                                                                Exhibit
                                                                                          exhibitsticker.com




                                                                                  C
                                          1
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 38 of 40 PageID #:20092




Instructions
      1. Your responses to these requests should be verified and should cover the time
         period from the making of the loan for the property which is the subject your
         response to the present.

      2. Your responses should be made available to the SEC, the Receiver, and all
         litigants in the Group by sending them an email link to the responses at the
         address provided on the Group Email List accompanying these discovery
         requests, or at such other address as they may otherwise provide in a
         subsequent change of address document filed in this litigation.




 I.      DOCUMENT REQUESTS

      1. All documents evidencing, reflecting, or constituting communications
         between you, or anyone acting on your behalf, and EquityBuild or its
         affiliates, relating to EquityBuild’s request for financing or your subsequent
         provision of financing secured by a property in the Group.

      2. All documents evidencing, reflecting, or supporting the position that
         EquityBuild Investor-Lenders released their mortgages on a property in the
         Group, and/or that the Investor-Lenders were paid in connection with the
         release of their mortgages on the subject property.

      3. All documents evidencing, reflecting, or supporting the position that
         EquityBuild, or its affiliates, were authorized by and/or that consent was
         provided by Investor-Lenders to release their mortgages on a property in the
         Group.

      4. All documents related to any inquiry by you, or anyone acting your behalf,
         related to (a) whether the EquityBuild Investor-Lenders released their
         mortgages on a property in the Group, and/or (b) whether the Investor-
         Lenders were paid in connection with the release of their mortgages on the
         subject property, or (c) whether EquityBuild, or its affiliates, were authorized
         by Investor-Lenders to release the Investor-Lenders’ mortgages on the
         subject property.

      5. Provide the following documents related to the loan against the property in
         the Group that is the subject of your Proof of Claim, as well as all documents
         evidencing, reflecting, or constituting internal communications, or


                                             2
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 39 of 40 PageID #:20093




     communications between you, or anyone acting on your behalf, and any title
     company regarding:

           (1) the origination of the loan;
           (2) the closing of the loan (including all pre-closing communications
               including but not limited to communications regarding the title
               commitment and all amendments thereto, any special exceptions to
               title (and any recorded documents provided or obtained related to
               those special exceptions), drafts of and final settlement statements,
               escrow instructions and escrow agreements)
           (2) the priority of the loan;
           (3) any due diligence undertaken prior to funding;
           (4) any communications with EquityBuild or the Cohens;
           (5) knowledge of and investigation regarding prior encumbrances;
           (6) whether the investor-lenders released their mortgages on a
           property;
           (7) whether the investor-lenders were paid in connection with the
           release of their mortgages on a property;
           (8) whether EquityBuild or its affiliates were authorized by the
           investor lenders to release their mortgages on the property;
           (9) exchanges with the title company for coverage under title
           insurance policies and related communications, including but not
           limited to all coverage correspondence.
  6. All documents related to whether EquityBuild, or its affiliates, had sufficient
     assets to repay its creditors at the time you obtained a security interest in
     any property in the Group against which you have made a Proof of Claim.

  7. To the extent not already submitted in support of your Proof of Claim, all
     underwriting files and/or other information reflecting your investigation of
     EquityBuild and its officers and affiliates in connection with your decision to
     provide financing on any property in the Group.

  8. Produce each title insurance policy you obtained in relation to a property in
     the Group.




                                           3
Case: 1:18-cv-05587 Document #: 928 Filed: 01/22/21 Page 40 of 40 PageID #:20094




II.      INTERROGATORIES

      1. Did any EquityBuild Investor-Lenders release their mortgages on any
         property in the Group? If so, describe in detail the basis for your belief that
         the Investor-Lenders released their mortgages, including by identifying all
         Investor-Lenders that released their mortgage(s).

      2. Were any EquityBuild Investor-Lenders paid in connection with the release
         of their mortgages on the subject property? If so, describe in detail the basis
         for your belief that the Investor-Lenders were paid in connection with the
         release of their mortgages, including by identifying all such Investor-Lenders
         and the amounts they were paid.

      3. Was EquityBuild, or its affiliates, authorized by the Investor-Lenders to
         release their mortgages on the subject property? If so, describe in detail the
         basis for your belief that the Investor-Lenders authorized EquityBuild, or its
         affiliates, to release their mortgages, including by identifying all Investor-
         Lenders that authorized EquityBuild to release their mortgage(s).

      4. Describe all efforts you, or anyone acting on your behalf, made before
         extending financing on any property in the Group to determine (a) whether
         the EquityBuild Investor-Lenders voluntarily released their mortgages on
         any property in the Group, or (b) whether the EquityBuild investors were
         paid in connection with the release of their mortgages on the subject
         property, or (c) whether EquityBuild, or its affiliates, were authorized by the
         Investor-Lenders to release their mortgages on the subject property, and
         identify the person(s) involved in any such efforts, and the role of each such
         person.

      5. Describe all efforts you, or anyone acting on your behalf, made to determine
         whether EquityBuild, or its affiliates, had sufficient assets to repay its
         creditors, at the time you obtained a security interest in any property in the
         Group, and identify the person(s) involved in any such efforts, and the role of
         any such person.




                                             4
